January 30 2013


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         No. AF 11-0244


IN RE PETITION TO ADOPT AMENDED BOARD                     )
                                                                           PILEfJ
OF BAR EXAMINERS' RULES                                   )   OR DE R         JAN    ~   0 2013
                                                          )
                                                                              ;Ed'Smitli
                                                                       CLERK OF l'H! SUPA&ME COURT
                                                                            '!;l'ATF OF MONTANA

       Pursuant to Article VII, section 2 of the Montana Constitution, the Montana
Supreme Court holds the authority to establish rules for admission to the State Bar of
Montana. To fully implement the Uniform Bar Examination (UBE) as adopted by the
Court in its Order dated July 3, 2012, two sets of rules require modification -- the Rules
for Admission to the Bar of Montana and the Montana Board of Bar Examiners' Rules.
At the Court's request, the Montana Board of Bar Examiners has filed proposed
amendments to both of those sets of rules.
       The proposed amendments to the Board of Bar Examiners' Rules relate principally
to the creation and implementation of a Montana law educational component as part of
the Montana Bar Examination, elimination of four Montana essay questions, and the
increased passing score. They also include some clean-up of language in existing rules.
In addition, the Board has proposed new provisions regarding cheating, necessitated by
recent advances in electronic devices.
       The Court having reviewed the changes to the Montana Board of Bar Examiners'
Rules as proposed by the Board,
       IT IS HEREBY ORDERED that the rule changes proposed by the Board are
ADOPTED. The Montana Board of Bar Examiners' Rules are amended to read as shown
in the attachment to this Order.
       The Clerk is directed to provide copies of this order and the attached Rules to the
Chair and each member of the Board of Bar Examiners; Marie Connolly, administrator of
the Montana Bar Examination; Thomson Reuters; Todd Everts at the Montana
Legislative Services Division; and Dean Irma Russell at the University of Montana
School of Law.
      DATED this   30   day of January, 2013.




                                        2
              MONTANA BOARD OF BAR EXAMINERS' RULES

Rule 101 - Board of Bar Examiners.

A.    Contact with Board of Bar Examiners.             All correspondence or other
      communications to the members of the Board of Bar Examiners must be directed
      to the Bar Admissions Administrator at the State Bar of Montana, P.O. Box 577,
      Helena, MT 59624, phone (406) 442-7660. Applicants are prohibited from
      contacting Board members directly, unless given prior approval by the Bar
      Admissions Administrator.

B.    Public Request. Upon request, the State Bar of Montana staff may confirm that
      an individual has filed an application for admission.

Rule 102 - Bar Examination Certification, Dates, & Content.

A.    Certification. No applicant will be allowed to sit for the Montana Bar
      Examination until and unless he or she has been duly certified or conditionally
      certified by the Commission on Character and Fitness.

B.    Dates of Examination. The UBE is administered over two days, with the MBE
      given on the last Wednesday of February and July and the MEE and MPT given
      on the prior Tuesday. Unless otherwise directed by the Board, the examination
      will be held in Helena during the February administration and in Missoula during
      the July administration. The examination facility will be determined by the Board.

C.    Montana Law Seminar. All applicants are required to attend a Montana law
      seminar prior to admission to the Montana Bar. The seminar will be held bi-
      annually on the Thursday following administration of the bar examination.

Rule 103 - Testing Accommodations.

A.    Application Deadline for Testing Accommodations. An applicant who claims a
      disability and who seeks an accommodation on the bar examination must submit a
      request for the accommodation with supporting evidence by the deadline for
      application for the relevant bar examination. Applications for accommodations
      not submitted by the application deadline will not be considered, except where the
      disability occurs after the application filing deadline.

B.    Consideration of Requests. Requests for accommodation will be considered on a
      case-by-case basis. To be entitled to an accommodation, the requesting applicant
      must submit evidence sufficient to satisfy the Board of Bar Examiners or its
      designee that:

                                          3
     1.     The applicant is otherwise qualified for the bar examination;
     2.     The applicant suffers from a physical or mental impairment;
     3.     The impairment substantially limits the applicant in a major life activity
            that is of central importance to daily life. (To be substantially limited in a
            major life activity means the impairment prevents or severely restricts the
            applicant from doing activities that are of central importance to most
            people's daily lives.);
     4.     The impairment is permanent or long-term;
     5.     The impairment in terms of the applicant's own experience is substantial.
            (It is insufficient for an applicant attempting to prove disability status
            merely to submit evidence of a medical diagnosis of impairment. The
            applicant must provide persuasive evidence that the impairment has had a
            substantial impact on the applicant.); and
     6.     The requested accommodation is tailored to address the impairment as it
            relates to the bar examination and will effectively permit the applicant to
            perform "on a level playing field" with other applicants (The
            accommodation must not be designed to grant an advantage, but merely to
            address a disability the law will recognize).

     Requests for accommodations will be considered by the Board or its designee
     based on the information submitted by the applicant and such other information as
     may be reasonably available to the Board. Taking into account the resources
     available to it, the Board may, but is not required to, seek the assistance of expert
     counsel on the particular request for accommodation.

     The Board may, in its discretion, require the applicant to provide additional
     information relating to the disability and/or prior accommodations, and may also
     require that the applicant submit to examination by a qualified professional
     designated by the Board in connection with the applicant's request for testing
     accommodations.

C.   Appeal of Board Decision. Unless specifically stated otherwise, a decision by the
     Board on whether or not to grant the accommodation requested or to offer an
     alternative accommodation shall be final. An applicant may petition for relief
     from a decision of the Board by petitioning the Montana Supreme Court, which is
     the final authority on all matters relating to the bar examination and bar
     admissions in Montana.

D.   Subsequent Accommodation Requests. If an applicant defers or does not pass
     the examination, previously granted testing accommodations may not
     automatically extend to future examinations. The Bar Admissions Administrator
     may request an applicant to update the original accommodation request.

                                           4
      If an applicant seeks different accommodations than those previously granted, the
      Bar Admissions Administrator may request the applicant to file a new request for
      accommodations.

E.    Definitions.

      1.    The term "disability" shall mean a disability under the Americans with
            Disabilities Act of 1990 (ADA), which defines a person with a disability as
            someone with a physical or mental impairment that substantially limits one
            or more major life activities. In the bar examination setting, the impairment
            must limit an applicant's ability to demonstrate, under standard testing
            conditions, that the applicant possesses the knowledge, skills, and abilities
            tested on the bar examination.

      2.    The term "qualified professional" shall mean a licensed physician,
            psychiatrist, or other health care provider who has comprehensive training
            in the field related to the applicant's disability.

      3.    An accommodation is an adjustment to or modification of the standard
            testing conditions that addresses the functional limitations related to the
            applicant's disability without:

            a)       Fundamentally altering the nature of the examination or the Board's
                     ability to determine through examination whether the applicant
                     possesses the necessary knowledge, skills, and abilities to pass the
                     bar examination; or

            b)       Imposing an undue burden on the Board; or

            c)       Compromising the security of the examination; or

            d)       Compromising the validity of the examination.

Rule 104 - Examination, Administration, & Grading.

A.   Attendance at Examination. No applicant will be admitted to the examination
     more than one-half hour after the examination begins. If an applicant is late, no
     extra time will be awarded. The examination session will conclude as scheduled.

B.    Examination Composition. The Uniform Bar Examination (UBE) is prepared
      and coordinated by the National Conference of Bar Examiners and is composed of
      the Multistate Essay Examination (MEE), two Multistate Performance Test (MPT)

                                            5
      tasks, and the Multistate Bar Examination (MBE). It is uniformly administered,
      graded, and scored by user jurisdictions and results in a portable score. Applicants
      must sit for all components in the same administration to earn a UBE score.
      Scores from anyone component of the UBE may not be carried forward to any
      subsequent examination.

C.    MEE and MPT Grading Method. Each examination paper produced by an
      applicant on the MEE and MPT will be separately graded. Answers will be
      graded and credited by applicant number and not by applicant name.

D.    Score Combining. MEE and MPT answers will be graded on a scale of zero to
      six, with six being the highest qualifying score and zero being the lowest possible
      score. All scores will be converted to the 400 UBE point scale and combined with
      the MBE scaled scores. MEE and MPT scores are scaled to the MBE, with the
      MBE weighted 50%, the MEE 30%, and the MPT 20%. MBE answer sheets are
      scanned and centrally scored by the National Conference of Bar Examiners.

      Applicants with a combined scaled score of 270 or higher will be deemed to have
      passed the Montana Bar Examination.

E.    Disruption During Examination. Should a serious disruption occur during any
      portion of the bar examination, the Bar Admissions Administrator and/or proctors
      will record the incident on the proctor report forms and the Board will be so
      advised. If examination time is lost by the general examination population due to
      the disruption, a corresponding amount of time will be added to the end of the
      same examination session, if reasonably feasible.

F.    Individual Emergencies During Examination. If during the course of the
      examination an applicant has a sudden and unexpected emergency not of the
      applicant's making and the Bar Admissions Administrator has approved the
      applicant's departure, the departure will be treated as a deferral and the fees will
      transfer to the next examination. The Bar Admissions Administrator will record
      the incident on the proctor report form and the Board will be so advised.

Rule 105 - Rules of Conduct.

A.    Examination Rules of Conduct. All applicants shall abide by all rules and
      instructions governing the administration of all portions of the bar examination.
      Applicants MAY NOT:

      1.    Falsify the application or proofs required for admission to the bar
            examination.


                                           6
2.    Utilize any unauthorized notes, books, recordings, electronically retrievable
      data or other unauthorized materials while taking the examination. The only
      items permitted in the exam room are those which have been approved by
      the Board, namely: (1) computers specifically configured for use of
      computer-based testing, such as Exam Soft; or (2) blue books issued by the
      test proctors and approved writing tools. Any items which may provide the
      applicant with information or access to information other than the
      applicant's own knowledge shall be prohibited. Without limitation, such
      items include notes, cell phones, backpacks, purses, or timing devices other
      than a non-digital wristwatch. The Board reserves the right to prohibit any
      item not specifically referenced at any time, including at the examination.
      Possession of a prohibited device in the examination may be treated as a
      cheating incident, and proctors are authorized to confiscate any
      unauthorized item or device.

3.    Use answers or information from other applicants while taking the
      examination.

4.    Provide answers or information to other applicants taking the examination.

5.    Read questions on the examination prior to the announcement to begin the
      examination.

6.    Continue to answer any question after the announcement to stop when the
      session has ended.

7.    Remove any multiple-choice, machine-scored examination question from
      the examination room or otherwise communicate the substance of any of
      those questions to other applicants or to persons who are employed by or
      associated with bar review courses.

8.    Remove any essay questions, scrap paper, or other materials from the
      examination room or otherwise communicate the substance of any of those
      questions to other applicants.

9.    Otherwise compromise the security or the integrity of the bar examination
      in any fashion.

10.   Disregard any instruction given by the Bar Admissions Administrator
      during the course of the examination or cause generalized disruption of the
      examination.



                                    7
B.    It is the policy of the Montana Board of Bar Examiners that the bar examination
      and related conduct of bar applicants be beyond reproach. Applicants are at all
      times to maintain a professional attitude toward other applicants, proctors, and
      other examination personnel. Conduct that constitutes a violation of these Rules,
      the Rules for Admission, or any rules or instructions provided by examination
      personnel may result in immediate disqualification and ejection from the
      examination. Violation of the rules, cheating, or taking any action that disrupts or
      compromises the security or integrity of the bar examination may result in
      immediate disqualification and ejection from the examination.

Rule 106 - Impoundment, Investigation, & Appeal.

A.    Impoundment of Examination Results. If the Board of Bar Examiners or the
      Bar Admissions Administrator has cause to believe an applicant has violated any
      of the rules of conduct set forth above, the applicant's bar examination answers
      and results may be impounded pending an investigation by the Board.

B.    Investigation by the Board of Bar Examiners Subcommittee.

      I.    Any concerns the Bar Admissions Administrator has regarding violation of
            the Rules of Conduct will be referred to a subcommittee of two (2)
            members of the Board for further investigation.            In every such
            investigation, the Bar Admissions Administrator or the subcommittee may
            obtain such information that relates to the applicant's conduct, administer
            oaths and affirmations, and compel by subpoena the attendance of
            witnesses and the production of books, papers, and documents. The
            subcommittee may require sworn taped interviews with an applicant to
            clarify information or to facilitate the investigation.

      2.    If it appears to the subcommittee that there is credible evidence that would
            establish that an applicant violated any of the rules of conduct, the Bar
            Admissions Administrator shall serve written notice on such applicant by
            certified mail stating with particularity the facts upon which the alleged
            violations are based.

      3.    The applicant must file a verified answer with the Bar Admissions
            Administrator within 30 days of service of the notice. The answer shall
            identify with specificity the alleged violations disputed by the applicant and
            set forth any evidence which can be adduced by the applicant in
            contradiction of such charges. The applicant may include a request for a
            hearing before the Board of Bar Examiners. The applicant must supply an
            original and seven (7) copies of all such materials to the Board's office.


                                           8
     4.    In the event the applicant does not submit a written answer as provided in
           subsection (B)(3) above, the Board shall deem the facts set forth in the
           written charges to be established. The charges shall become part of a
           permanent file before the Commission on Character and Fitness. The
           applicant may not reapply for admission for at least three years from the
           date of the Board's charges.

     5.    Should an applicant file an Answer, but fail to request a hearing, the Board
           Chairman shall appoint a committee made up of Board Members other than
           the two members assigned to investigate the claimed violation of the Rules
           of Conduct. The committee shall consist of no fewer than 3 members and
           no more than 5 members. [The Chairman may appoint a member of the bar
           to sit as a member of the committee in the absence of a Board Member.]
           The committee shall review the evidence gathered by the Bar Admissions
           Administrator, the 2-member subcommittee, together with any submission
           received from the Applicant. The committee shall render a final decision
           by a majority vote of its members.

C.   Hearing.

     1.    In the event the applicant requests a hearing, the hearing panel shall consist
           of a majority of the members of the Board of Bar Examiners who did not
           serve on the subcommittee. A majority of the hearing panel shall make the
           final decision.

     2.   The Board shall notify the applicant in writing of the date, time, and place
          of such hearing and of the applicant's right to be represented by counsel at
          the hearing, to examine and cross-examine witnesses, and to present
          evidence.

     3.   If the applicant files a written request for hearing, the applicant shall supply
          a list of witnesses, including addresses and phone numbers, and all
          supporting documentation including evidence, affidavits, exhibits, etc., he
          or she feels is necessary to support his or her certification at least ten (10)
          days prior to the hearing. The applicant shall supply an original and seven
          (7) copies of all such materials to the Board's office.

     4.   The hearings before the Board shall be open to the public unless the
          applicant requests that they be private and the panel chair rules that the
          applicant's individual privacy requires that the meeting be closed. In
          making this determination, the panel chair must find that the demands of
          individual privacy clearly exceed the merits of public disclosure.


                                          9
     5.    The hearing panel shall determine by a preponderence of the evidence
           whether the applicant violated the examination rules of conduct.

     6.    Rules of Evidence need not be observed. The Board may, in its discretion,
           take evidence in other than testimonial form, having the right to rely upon
           records and other materials furnished to the Board in response to its request
           for assistance in its inquiries. The Board may, in its further discretion,
           determine whether evidence to be taken in testimonial form will be taken in
           person at the hearing or upon deposition, but in either event all testimonial
           evidence shall be taken under oath. A complete record of the hearing must
           be kept.

D.   Findings and Decision.

     1.    The Board of Bar Examiners shall issue a written decision which shall be
           reported to the Commission on Character and Fitness.

     2.    In the decision the Board of Bar Examiners may take one or more of the
           following actions:

           a)     Nullify the results of the examination taken.

           b)     Transmit a written report of the matter to bar admission authorities
                  in any jurisdiction.

           c)     Take such other action as the Board deems appropriate.

E.   Supreme Court Review.

     1.    The final decision of the Board shall be conclusive unless a verified
           Petition for Review is filed by the applicant with the Montana Supreme
           Court within thirty (30) days following service upon the applicant of the
           decision in the manner provided by these rules. If an applicant seeks
           review, the applicant must have the hearing record before the Board
           transcribed at the applicant's expense and provided to the Court. A copy of
           the Petition for Review and the hearing transcript must also be filed with
           the Board.

     2.    Within thirty (30) days of receipt of said Petition, the Board shall transmit
           the entire record to the Clerk of the Supreme Court and a response to the
           Petition fully advising the Court as to the Board's reasons for its decision,
           and admitting or contesting any assertions made by the applicant in said
           Petition.

                                         10